REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:
	The closest prior arts on record fail to teach “determining, by the terminal through a Radio Link Control (RLC) entity corresponding to the downlink data packet, whether the data format of the downlink data packet is the first data format or the second data format, wherein the downlink data packet of the source base station is borne on a first RLC entity of the terminal, and the downlink data packet of the target base station is borne on a second RLC entity of the terminal, the terminal determines that the data format of the downlink data packet is the first data format when the downlink data packet received by the terminal is borne on the first RLC entity of the terminal, and the terminal determines that the data format of the downlink data is the second data format when the downlink data packet received by the terminal is borne on the second RLC entity of the terminal” in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 1, 9, and 10.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DIANE L LO/Primary Examiner, Art Unit 2466